Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, corresponding claims 1-7, in the reply filed on 02/22/2021 is acknowledged.  The traversal is on the ground(s) that a search of the embodiments claimed does not pose a serious search burden due to the overlapping elements of the groups. 
This is not found persuasive because the groups listed in the previous action mailed on 12/22/2020 are related as process and apparatus for its practice (see MPEP§ 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process such as one without the step of forcing a continuous strip of metal sheet used to form a first metal blank and a second metal blank into an arc-shape.
There would pose a serious search and examination burden on the office if restriction were not required for example, the blanking die apparatus with specific structures can be found and searched in CPC. B21D and B26D, and class 83, 225, however, the method with specific steps can be found and searched in CPC. B26F, B30B, and class 72, 29.
Both groups do overlap in some of subject matters, but don’t overlap in scope and both groups are considered to be mutually exclusive.  See MPEP 806.05 (near the end) for the meaning of the phrase “overlapping in scope”. Most importantly, art 
The requirement is still deemed proper and is therefore made FINAL. Thus, claims 1-7 are elected and examined below and claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 has been received and the references listed thereon have been considered by the examiner.
Drawings
The drawings are objected to because Figure 2, the reference “36” appears to be inaccurate and it should be “32” and the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign “54” mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 limitation “an infeed assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses a generic placeholder “assembly” coupled with functional languages “configured to form a continuous strip of a metal sheet into …arc shape” without reciting sufficient structure to achieve the function. See MPEP. 2181. First, "assembly" is a generic substitute for “means”; second, the "assembly" is modified by functional language including “configured to form a continuous strip of a metal sheet into …arc shape" is not modified by sufficient structure to perform the recited function and "infeed" preceding assembly describes the function, not the structure of the assembly.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. See claim 2 “multiple shaping members”.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 (including withdrawn claims) of a copending application No. 16/454,356. Although the claims at the copending are not identical, they are not patentably distinct from each other because it is clear that all structures of Claims 1-7 of this pending application are found in Claims 1-9 of the copending application. The differences between the claims of the pending application and the claims of the copending application are written differently (for an example, claim 1 of this pending application requires an infeed assembly can be found in claims 4-5 of the copending application, therefore they are not patentably distinct from each other).
Since claims 1-7 of this application are anticipated by claims 1-9 of the copending application and it is not patentably distinct from the claims of the copending application. This is a non-statutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 2 is unclear. The invention is directed to a blanking die apparatus, however, claim 2 recites “a first metal blank (workpiece) that travels in a cross-feed direction…a second metal blank (workpiece) that travels in the feed direction” without providing any structure of the blanking die apparatus to help or cooperate the first and second blanks travel. Thus, it is unclear how the first and second metal blanks are traveled. Does a user help the first and second metal travel? Does other additional device help the first and second metal travel?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 7600312) hereinafter Lee.
Regarding claim 1, Lee shows a blanking die apparatus (Figures 1-13) comprising:
a first blanking die (punches 88, 90) comprising an upper die shoe including an upper die shoe cutting surface (Figure 6 below) and a lower die shoe including a lower die shoe cutting surface (Figure 6 below for a upper shoe and a lower die of the punch 88, 90);
a second blanking die (punch 94) comprising an upper die shoe including an upper die shoe cutting surface and a lower die shoe comprising a lower die shoe cutting surface (Figure 6 below for a upper shoe and a lower die of the punch 94); and
an infeed assembly (60, 66, 84, 82) configured to (capable to) form a continuous strip of a metal sheet into a non-planar, arc-shape as the continuous strip of metal sheet enters the first blanking die (Figure 3 shows projections 40 are a non-planar and an arc-shape. A strip 62 is formed projections 40 by punched 84, 82 prior the continuous strip entering the punches 88, 90, 94 as seen in Figure 6 and Col. 5, lines 62-27 cont. Col.6, lines 1-14. Also, the strip is substantially planar material as disclosed in the Abstract. With regards to a metal sheet, see MPEP 608.02, section IX, drawing symbols, the sheet is made by metal).

    PNG
    media_image1.png
    627
    996
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Lee shows that the first and second blanking dies cooperate to cut a first metal blank that is capable of traveling in a cross-feed direction between the first and second blanking dies (Figure 5, pieces are punched out from the sheet by punches 88, 90) and a second metal blank that travels in the feed direction from the second die (Figure 5, the lamina 22 is punched out from the sheet and is capable of traveling in the same feed direction by an operator).
Regarding claim 4, Lee shows that the lower die shoe cutting surface of the first blanking die has an arc-shape (Figures 5-6, punches 88, 90 are for punching holes or recesses, therefore, the lower die shoe cutting surface is an arc-shape or a circular shape).
Regarding claim 5, Lee shows that the upper die shoe cutting surface of the first blanking die has an arc-shape that is complementary with the arc-shape of the lower die shoe cutting surface (Figures 5-6, punches 88, 90 are for punching holes or recesses that is complementary with an arc-shape or a circular shape of the lower die shoe cutting surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neuenschwander (US 5087849) in view of Ho (US 2007/0204667).
Regarding claim 1, Neuenschwander shows a blanking die apparatus (Figures 1-3A to C) comprising:
a first blanking die (station 3) comprising an upper die shoe (96, 100, Figure 3) including an upper die shoe cutting surface (a punch 88) and a lower die shoe including a lower die shoe cutting surface (a part is for receiving the punch 88 as seen in Figure 3 below);
a second blanking die (station 5, Figure 3) comprising an upper die shoe (70, 141) including an upper die shoe cutting surface (136) and a lower die shoe comprising a lower die shoe cutting surface (a part is for receiving the punch 136 as seen in Figure 3 below).
Neuenschwander also teaches an infeed assembly (Col. 6, line 20) for feeding a continuous of metal sheet (see Figure 3C and MPEP 608.02, section IX, drawing symbols, the sheet 40 is made by metal), however, it is not configured to form the continuous strip of metal sheet into a non-planar, arc-shape as the continuous strip of metal sheet enters the first blanking die. 
Ho shows an infeed assembly or a feeder a metal sheet to a punch (Figures 1-4 and Para. 18), wherein the feeder is configured to form a continuous strip of the metal sheet into a non-planar, arc-shape as the continuous strip of metal sheet enters the punch (Figures 1-2 and Para. 18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the infeed assembly of Neuenschwander to have an infeed assembly, as taught by Ho, in order to aid guiding the sheet into a blank die (a punch as disclosed Para. 18 and Figures 1-3 of Ho).


    PNG
    media_image2.png
    550
    738
    media_image2.png
    Greyscale

Regarding claim 2, as best understood, the modified device of Neuenschwander shows that the first and second blanking dies cooperate to cut a first metal blank that travels in a cross-feed direction between the first and second blanking dies and a second metal blank that is capable of traveling in the feed direction from the second die (as seen in Figures 3-4, the first metal blank at the station 3 is not completely punched out in the cross-feed direction and moved between the stations 3 and 5. A piece punched out at a hole 30 is capable of traveling in the feed direction from the second die by an operator).
Regarding claim 3, the modified device of Neuenschwander shows that the infeed assembly comprises multiple shaping members (guiding element 14, 30 Figures 2-4, each aids to curve the sheet) having gaps located in an arc-shape that receive the continuous strip of the metal sheet (the guiding element 14 have 7 gaps between 8 rollers or bearings).
Regarding claims 4-5, the modified device of Neuenschwander shows that the lower die shoe cutting surface of the first blanking die has an arc-shape and the upper die shoe cutting surface of the first blanking die has an arc-shape that is complementary with the arc-shape of the lower die shoe cutting surface (Figure 3, the station 3 has a circular punch 88 and a circular die, therefore, there are arc shapes).
Regarding claims 6-7, the modified device of Neuenschwander shows that the lower die shoe cutting surface of the second blanking die has an arc-shape and the upper die shoe cutting surface of the second blanking die has an arc-shape that is complementary with the arc-shape of the lower die shoe cutting surface (Figure 3, the station 5 has a circular punch 136 and a circular die, therefore, there are arc shapes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0334086, US 2017/0120319, and US 2126478 show first and second blanking dies (cutters). US 4510841, US 2231400, US 3974949, and US 20120205083 show bending feeders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        4/23/2021